DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asano [US 2018/0264712 A1].

Regarding claims 1 and 9, Asano discloses a template (Fig. 10 item 210) / method of manufacturing a template (Figs. 9A-9F) comprising: 
a base material (210) having a surface including a first pattern (220) and a second pattern (230), the first pattern including a first recess, the second pattern including a second recess (as shown in Fig. 10), the base material containing a first material having a first refractive index (paragraph [0019]); 
a first layer (253) disposed in the first recess (221) and containing a second material (253), the second material having a second refractive index different from the first refractive index (paragraph [0022]); and 
a second layer (paragraph [0045]) disposed in the second recess (231a), containing a third material, the third material having a third refractive index different from the first refractive index and the second layer being thicker than the first layer (as shown in Fig. 10, see also paragraphs [0019], [0022] and [0045]).

Regarding claims 2, 3, 12 and 13, Asano discloses wherein a depth of the second recess from the surface is greater than a depth of the first recess from the surface, wherein an exposed surface of the second layer is flush with an exposed surface of the first layer (as shown in Fig. 10).

Regarding claims 4 and 14, Asano discloses wherein a depth of the second recess from the surface is equal to a depth of the first recess from the surface (as shown in Fig. 9F).

Regarding claims 5 and 15, Asano discloses wherein a width of the second recess is greater than a width of the first recess (as shown in Figs. 9F and 10).

Regarding claims 6 and 16, Asano discloses wherein the surface has a rough alignment mark and a fine alignment mark, the rough alignment mark including the first pattern, the fine alignment mark including the second pattern (as shown in Figs. 3 and 4).

Regarding claims 7 and 17, Asano discloses wherein the surface further has a third pattern (240) different from the first pattern and the second pattern (as shown in Figs. 9F and 10).

Regarding claims 8 and 18, Asano discloses wherein the first material includes quartz and the second material includes chromium (paragraphs [0019] and [0022]).

Regarding claim 10, Asano discloses wherein the second pattern is formed before or after forming the first pattern (as shown in Figs. 9A-9F).

Regarding claim 11, Asano discloses wherein the second layer is formed before or after forming the first layer (as shown in Figs. 9A-9F).

Regarding claim 19, Asano discloses wherein the first and second layers are formed in a same step (as shown in Figs. 9A-9F).

Regarding claim 20, Asano discloses causing a pattern forming surface of the template and a processed surface of a target to face each other; aligning a position of the first pattern of the template with a position of a first alignment mark of the target; applying an imprint material on the processed surface to form a layer; pressing the template against the layer to pattern the layer forming a patterned layer; aligning a position of the second pattern of the template with a position of a second alignment mark of the target; curing the patterned layer; and processing a portion of the target using the cured layer (as shown in Figs. 7A-7G).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882